OFFICE   OF TNE   ATTORNEY        GENERAL   OF TEXAS
                           AUenN




Hononble   Charlry   Lookhart



                                Attentlonr
RaAorabLb Charley Lookhati, FU@    S?



should be anewered in the negative.

                                   roux-t3 very   truly

                               ATTCBHEY0EXElUL        OFTEXAS




                                             Glenn 8. LewlA
                                                  Arslrtant




EXCL OSURE

             APPROVEOBOV 22, 19%

               L3hA-d
             ATTORt?EYGFXERAL OF TEUB